DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge…and…is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge" as now cited in claim 1.  Claims 3-6 and 8-19 are included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 8-12, the phrase "the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge…and…is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge" is considered indefinite.  If it is adjacent, then it is not spaced a distance from.
 	Claims 3-6 and 8-19 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazer et al. (2015/0110451).
 	
    PNG
    media_image1.png
    252
    282
    media_image1.png
    Greyscale

 	Blazer et al. discloses a cable (Fig. 10) comprising a core; a first armor component (102) having a first longitudinal edge and a second longitudinal edge; a second armor component (104) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge; a cover piece (150/152), wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge; and a jacket (12) surrounding the core, the first armor component, and the second armor component (re claim 1).  Blazer et al. also discloses that the jacket comprises an access feature, the access features comprising a primary portion of a first polymer material (material of the jacket) and at least one discontinuity of a second polymeric material (material of the elements 50/52) in the primary portion, the discontinuity extending along a longitudinal length of the cable, wherein a bond between the discontinuity and the primary portion allows the jacket to be separated at the discontinuity ([0039]) (re claim 3); the discontinuity is provided at a predetermined angular position along a circumference of the jacket to provide precise alignment of the access feature with at least one of the longitudinal edges (re claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (5778652) in view of Okada et al. (2002/0159727).
 	Kunze discloses a cable (Fig. 2) comprising a core; a first armor component (MS21) having a first longitudinal edge and a second longitudinal edge; a second armor component (MS22) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge; and a jacket (MA) surrounding the core, the first armor component, and the second armor component (re claim 1).  Kunze also discloses that the first armor component and the second armor component define a core diameter (re claim 8); the first and second armor components are non-corrugated and the core diameter is 10 mm or less (col. 2, lines 51-52) (re claim 9); the first and second armor component have a flat thickness of approximately 0.17 mm (col. 2, lines 49-50) (re claim 10); and the cable further comprises a buffer tube (SH) having an outer buffer tube diameter, wherein the outer buffer tube diameter is substantially equal to the core diameter such that a gap between the buffer tube and the first and second armor components is minimized (re claim 11).  Re claim 15, since the first and second armor components of Kunze comprise structure and material as claimed including a neutral axis; the neutral axis of each of the armor components will be situated radially away from the center of the cable during bending.
 	Kunze does not disclose a cover piece, wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge, and wherein the cover piece is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge (re claim 1).
 	Okada et al. discloses a cable comprising a first armor component (2) having a first longitudinal edge and a second longitudinal edge; a second armor component (2) having a third longitudinal edge and a fourth longitudinal edge; and a cover piece (6) running longitudinally adjacent the first longitudinal edge and the third longitudinal edge and/or the second longitudinal edge and the fourth longitudinal edge, and the cover piece being spaced a distance from the first longitudinal edge and the third longitudinal edge and/or the second longitudinal edge and the fourth longitudinal edge (Figs 1-2).
 	It would have been obvious to one skilled in the art to include a cover piece as taught by Okada et al. in the cable of Kunze to provide a ripping means in the cable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Leo, Jr. et al. (Leo, 4772507).
 	Kunze discloses a cable (Fig. 2) comprising a core; a first armor component (MS21) having a first longitudinal edge and a second longitudinal edge; a second armor component (MS22) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge; and a jacket (MA) surrounding the core, the first armor component, and the second armor component.
 	Kunze does not disclose an arc length of the first armor component is greater than an arc length of the second armor component when the cable is viewed in cross-section.
 	Leo discloses a two-component tube comprising a first component (12) and a second component (14), wherein an arc length of the first component is greater than an arc length of the second component when viewed in cross-section (Figs 3A-3B).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would apply the teaching of Leo in the cable of Kunze such that the arc length of the first armor component is greater than the arc length of the second armor component.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Okada et al. as applied to claim 1 above and further in view of Blazer et al.
 	Kunze, as modified by Okada et al., discloses the invention substantially as claimed including the core comprising a plurality of core elements, wherein the core elements include at least one buffer tube (SH) surrounding a plurality of optical fibers (LW1, LW2).  Modified cable of Kunze does not disclose a polyethylene binder film surrounding the plurality of core elements.  Blazer et al. discloses a cable comprising a polyethylene binder film (28) surrounding a plurality of core elements, including buffer tube (20) and optical fibers (18).  It would have been obvious to one skilled in the art to surround the plurality of core elements, buffer tube and optical fibers, of Kunze with a polyethylene binder film taught by Blazer et al. to further protect the core elements.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Okada et al. and Blazer et al. as applied to claim 13 above, and further in view of OFS (200-Micron Single-Mode Fiber).
 	Claim 14 additionally recites the optical fibers comprising 200 micrometer low loss optical fibers.  OFS discloses cable comprising 200 micrometer low loss optical fibers.  It would have been obvious to one skilled in the art to use 200 micrometer low loss optical fibers as taught by OFS for the optical fibers of Kunze to provide more optical fibers in smaller cable.

15.	Claims 1, 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne et al. (2005/0213900) in view of Kunze.
 	
    PNG
    media_image2.png
    544
    851
    media_image2.png
    Greyscale

 	Rhyne et al. discloses a cable comprising a core; an armor (27) surrounding the core; a cover piece; and a jacket surrounding the core and the armor (re claim 1).
 	Rhyne et al. does not disclose the armor comprising a first armor component having a first longitudinal edge and a second longitudinal edge; and a second armor component having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge (re claim 1).
 	Kunze discloses a cable comprising an armor which is comprised of a first armor component (MS21) having a first longitudinal edge and a second longitudinal edge; a second armor component (MS22) having a third longitudinal edge and a fourth longitudinal edge, wherein the first armor component and the second armor component are formed to surround the core with at least one of the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge.
 	It would have been obvious to one skilled in the art to modify the armor of Rhyne et al. to comprise first and second armor components taught by Kunze to provide access to the cable core.
 	It is noted that in the modified cable of Rhyne et al., the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge, and wherein the cover piece is spaced a distance from where the first longitudinal edge abutting the third longitudinal edge and/or the second longitudinal edge abutting the fourth longitudinal edge (re claim 1).
 	Re claims 5 and 6, Rhyne et al., as modified, also discloses a plurality of strength members, at least two of the strength members defining a neutral axis perpendicular to a longitudinal axis of the cable, wherein the strength members are diametrically opposed.
 	Re claims 16 and 17, Rhyne et al., as modified, discloses the cover piece having arcuate shape, and the cover piece surrounding at least one of the strength members.

16.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne et al. in view of Kunze as applied to claim 1 above, and further in view of Laws et al. (8362359).
 	Rhyne et al. and Kunze disclose the invention substantially as claimed except for the first and second armor components having chord-shear, wherein the sheared shape of the first and second armor components includes round ends.  Laws et al. discloses a cable comprising an armor (14) surrounding a core (12), the armor having chord-shear, wherein the sheared shape of the first and second armor components includes round ends (Fig. 6).  It would have been obvious to one skilled in the art to provide the modified armor of Rhyne et al. with chord-shear, wherein the sheared shape of the first and second armor components includes round ends, as taught by Laws et al. to provide a friction engaging surface.

Response to Arguments
17.	Applicant’s arguments with respect to claims 16-19 have been considered in view of new ground of rejection.
 	Regarding the 112(a) rejection, applicant states that (1) limitations of "wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth a longitudinal edge" now cited in claim 1 are found in originally filed claim 2 which has been canceled; and (2) paragraph [0041] and Fig. 10 of the application disclose the cover piece 33 positioned adjacent and spaced apart from the armor halves.
 	Examiner agrees that limitations of "wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth a longitudinal edge" now cited in claim 1 are found in originally filed claim 2 which has been canceled.  However, limitations of "wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge…and…is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge", now cited in claim 1, are not supported by the originally filed application.  
 	Examiner would disagree that paragraph [0041] and Fig. 10 support limitations of "wherein the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge…and…is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge", now cited in claim 1.  There is no disclosure in paragraph [0041] supporting the above limitations.  Figure 10 shows the cover piece 33 being spaced a distance from where the first longitudinal edge abuts the third longitudinal edge and being ADJACENT ONLY to strength members 59. 
 	Regarding the 112(b) rejection, again, the phrase "the cover piece runs longitudinally adjacent where the first longitudinal edge abuts the third longitudinal edge…and…is spaced a distance from where the first longitudinal edge abuts the third longitudinal edge" is considered indefinite.  If it is adjacent, then it is not spaced a distance from.
 	Regarding the 102(a)(1) rejection, applicant argues that Blazer et al. does not disclose a cover piece "spaced a distance from where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge" as recited in claim 1.  Examiner would disagree.  Due to the 112(a) and 112(b) rejections, Blazer et al. is relied upon for the teaching of the cover piece running longitudinally "adjacent where the first longitudinal edge abuts the third longitudinal edge and/or the second longitudinal edge abuts the fourth longitudinal edge."
 	Regarding the 103 rejection in view of Kunze and Okada, applicant states that (1) examiner fails to provide a reason why one would modify Kunze, a cable designed to protect the cable core to include a cover piece "to provide a ripping means" let along a cover piece in a specific position relative to portions of the armor components as required to meet all limitations of claim 1; and (2) examiner's modification would change a principle of operation of Kunze.
 	Examiner would disagree.  Okada teaches providing cover piece 6 at the position where the first longitudinal edge faces the third longitudinal edge and/or the second longitudinal edge faces the fourth longitudinal edge (Figs 1-7).  Okada teaches that "when subsequently diving an optical cable of this design, the rip cords 6 are pulled to tear open the sheath" ([0029]).  Accordingly, one skilled in the art would have motivated to include the cover piece taught by Okada in the cable of Kunze.  Examiner's modification would not change the principle of operation of Kunze.  Kunze is modified to include the cover piece taught by Okada as a ripping means which is only utilized to tear open the jacket for dividing the optical cable.  It would not change the principle of operation of Kunze.
 	Regarding the rejection of claim 7, applicant argues that Leo et al. is a non-analogous art.  Examiner would disagree.  Leo et al. discloses an armor (tube) comprising first and second components (12, 14) which are formed to surround a core (20).  Leo et al. teaches that the armor comprises two components so as to provide access to the core (Fig. 2).  Accordingly,  Leo et al. is reasonably pertinent to the problem faced by the inventor, "having access features to accessing a core."  
 	Applicant argues that even if Leo et al. is considered prior art, the Office Action lacks rational underpinning.  Examiner would disagree.  Features of the arc length of the first armor component being greater than that of the second armor component is taught by Leo et al., and depending on the specific use of the resulting armor, the rational underpinning, one skilled in the art would modify the armor components of Kunze such that the arc length of the first armor component is greater than that of the second armor component as taught by Leo et al.  In addition, it would have been an obvious matter of design choice to change the arc length of the first armor component to be greater than that of the second armor component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.
 	Applicant argues that the Office Action has not established a prima facie case of obviousness.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.
 	
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847